DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12 are pending in the application and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson et al. (US 2018/0034979 A1) hereinafter Watson.
Claim 1:
Watson discloses a remote startup system that includes a terminal of a user; a center server capable of communicating with the terminal; [Fig. 1; 102, 110, 130; ¶0021, 0024] and a vehicle including a driving device, a transmission that transmits power of the driving device to driving wheels, [Fig. 1; 120; Fig. 2, 250; ¶0045] and a rotation prevention device that prevents rotation of the driving wheels, [¶0068] the remote startup system starting up the driving device based on a startup request transmitted from the terminal to the center server, [Fig. 1; 102, 110, 130; ¶0023-0024] the remote 
Claim 4:
Watson, as shown in the rejection above, discloses all the limitations of claim 1.
Watson also discloses comprising: an information acquisition unit that acquires information on an operation state of the rotation prevention device when a function of transmitting the startup request included in the terminal is activated or when the startup request is transmitted from the terminal to the center server;  and [Figs. 1, 9; 110, 902, 904, 906; ¶¶0068, 0071, 0128-0133] a permission determination unit that determines whether or not to permit the startup of the driving device based on the startup request, based on the information acquired by the information acquisition unit, wherein the permission determination unit permits the startup of the driving device based on the startup request in a case where it is determined from the information acquired by the information acquisition unit that the rotation prevention device is preventing the rotation of the driving wheels, and the controller starts up the driving device in the stop state when the permission determination unit permits the startup of the driving device based on the startup request. [Figs. 1, 9; 110, 908, 910, 926; ¶¶0068, 0071, 0128-0133]
Claim 5:
Watson, as shown in the rejection above, discloses all the limitations of claim 4.

Claim 9:
Watson, as shown in the rejection above, discloses all the limitations of claim 1.
Watson also discloses comprising a cancelation unit that cancels, in a case where the startup request is transmitted from the terminal to the center server and the driving device is started up and being operated, the startup request when the vehicle has traveled or when an operation corresponding to a stage before traveling of the vehicle is performed with respect to the vehicle. [Fig. 1; 110; ¶¶0136-0137]
Claim 10:
Watson, as shown in the rejection above, discloses all the limitations of claim 9.
Watson also discloses comprising a cancelation notification transmission unit, wherein the cancelation unit is provided in the center server or the vehicle, and [Fig. 1; 
Claim 11:
Watson discloses a center server that is connected to a terminal of a user and [Fig. 1; 102, 110, 130; ¶0021, 0024] a vehicle including a driving device, a transmission that transmits power of the driving device to driving wheels, and [Fig. 1; 120; Fig. 2, 250; ¶0045] a rotation prevention device that prevents rotation of the driving wheels, [¶0068] receives a startup request of the driving device, the startup request being transmitted from the terminal, and starts up the driving device based on the startup request, [Fig. 1; 102, 110, 130; ¶0023-0024] the center server comprising: a controller that starts up, in a case where the startup request is received from the terminal and in a case where the rotation prevention device is preventing the rotation of the driving wheels, the driving device in a stop state;  and [Figs. 1, 9; 102, 110, 120, 130, 902, 904, 906; ¶¶0068, 0071, 0128-0133] a display processing unit that is provided in the terminal and causes the terminal to display content with which the user is able to determine startup of the driving device based on the startup request. [¶¶0028-0029, 0135]
Claim 12:
Watson discloses a remote startup method that is executed by a remote startup system including a terminal of a user, a center server capable of communicating with the terminal, and a vehicle including a driving device, a transmission that transmits power of the driving device to driving wheels, and a rotation prevention device that 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Watson as applied to claim 1 above, and further in view of Cousins et al. (US 2014/0256509 A1) hereinafter Cousins.
Claim 2:
Watson, as shown in the rejection above, discloses all the limitations of claim 1.

However, Cousins does disclose wherein even in a case where the startup request is sent from the terminal, in a case where the rotation prevention device is not preventing the rotation of the driving device, the controller does not start up the driving device in the stop state. [¶0031]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Watson with the disclosure of Cousins to ensure the vehicle doesn’t start during an inappropriate time thus causing damage to the vehicle.

Claims 3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson as applied to claim1 above, and further in view of Mackjust et al. (US 2011/0074561 A1) hereinafter Mackjust.
Claim 3:
Watson, as shown in the rejection above, discloses all the limitations of claim 1.
	Watson doesn’t explicitly disclose wherein in a case where the rotation prevention device is not preventing the rotation of the driving device, the controller prohibits the transmission of the startup request from the terminal to the center server.
	However, Mackjust does disclose wherein in a case where the rotation prevention device is not preventing the rotation of the driving device, the controller prohibits the transmission of the startup request from the terminal to the center server. [¶0059-0065]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Watson with the disclosure of Mackjust to ensure the vehicle doesn’t start during an inappropriate time thus causing damage to the vehicle.
Claim 6:
Watson and Mackjust, as shown in the rejection above, discloses all the limitations of claim 3.
Watson also discloses comprising an availability notification transmission unit that is provided in the center server or the vehicle, the availability notification transmission unit transmitting a notification indicating whether or not the startup of the driving device based on the startup request is permitted to the terminal, [Fig. 1, 110; ¶0135] wherein in a case where the rotation prevention device is preventing the rotation of the driving wheels, the controller causes the availability notification transmission unit to transmit a startup availability notification indicating that the startup of the driving device based on the startup request is available to the terminal, and [Figs. 1, 9; 110, 914, 916, 922, 924; ¶0132] the display unit displays an operation screen for performing startup of the driving device based on the startup request when the startup availability notification is received. [¶0135]
Claim 7:
Watson and Mackjust, as shown in the rejection above, discloses all the limitations of claim 3.
Watson also discloses comprising an availability notification transmission unit that is provided in the center server or the vehicle, the availability notification transmission unit transmitting a notification indicating whether or not the startup of the driving device based on the startup request is permitted to the terminal, [Fig. 1, 110; ¶0135] wherein in a case where the rotation prevention device is not preventing the rotation of the driving wheels, the controller causes the availability notification transmission unit to transmit a startup unavailability notification indicating that the startup of the driving device based on the startup request is unavailable to the terminal, and [Figs. 1, 9; 110, 914, 916, 922, 924; ¶0132] the display unit displays an indication that the startup of the driving device based on the startup request is unavailable when the startup unavailability notification is received. [¶0135]
Claim 8:
Watson and Mackjust, as shown in the rejection above, discloses all the limitations of claim 3.
Watson also discloses comprising: an availability notification transmission unit that is provided in the center server or the vehicle, the availability notification transmission unit transmitting a notification indicating whether or not the startup of the driving device based on the startup request is permitted to the terminal;  and [Fig. 1, 110; ¶0135] a startup request transmission unit provided in the terminal, wherein in a case where the rotation prevention device is preventing the rotation of the driving wheels, the controller causes the availability notification transmission unit to transmit a startup availability notification indicating that the startup of the driving device based on the startup request is available to the terminal, and [Fig. 1; 130, 136; ¶¶0028-0030] the startup request transmission unit transmits the startup request to the center server according to a predetermined operation by a user when the startup availability notification is received. [Fig. 1; 110; ¶¶0136-0137]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747